NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          MAR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In the Matter of: ROBERT W. HUNT,                No. 13-55528
M.D., A Medical Corporation,
                                                 D.C. No. 2:12-cv-06949-AG
              Debtor,

                                                 MEMORANDUM*
ROBERT W. HUNT, M.D., A Medical
Corporation and PELI POPOVICH
HUNT, pro se,

              Appellants,

  v.

DAVID M. GOODRICH, Chapter 11
Trustee; et al.,

              Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted March 10, 2015**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FARRIS, WARDLAW, and PAEZ, Circuit Judges.

      Robert W. Hunt, M.D., A Medical Corporation, and Peli Popovich Hunt,

appeal from the district court’s order dismissing for failure to prosecute their

appeal from the bankruptcy court’s order converting the corporation’s chapter 11

bankruptcy case to one under chapter 7. We have jurisdiction under 28 U.S.C.

§ 158. We review for an abuse of discretion, Morrissey v. Stuteville (In re

Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003), and we affirm.

      The district court did not abuse its discretion in dismissing appellants’

bankruptcy appeal because appellants had ample time to file their opening brief,

including one ordered extension, yet failed to do so, and failed to show that an

additional extension of time was warranted. See Moneymaker v. CoBen (In re

Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994) (setting forth factors under Federal Rule

of Civil Procedure 41(b) for determining whether to dismiss a bankruptcy

proceeding for failure to prosecute); Nat’l Bank of Long Beach v. Donovan (In re

Donovan), 871 F.2d 807, 808 (9th Cir. 1999) (per curiam) (dismissal of a

bankruptcy appeal for failure to prosecute is appropriately analogized to a

dismissal under Rule 41(b)).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider appellants’ challenge to the bankruptcy court’s order on the merits.


                                           2                                       13-55528
See In re Morrissey, 349 F.3d at 1190.

      Appellants’ requests for judicial notice are denied.

      AFFIRMED.




                                          3                  13-55528